Exhbit 99.1 Gerdau Ameristeel Reports Profit for Second Consecutive Quarter TAMPA, FL, August 5, 2010 - Gerdau Ameristeel Corporation (NYSE: GNA; TSX: GNA) today reported net income of $46.7 million ($0.11 per share diluted) for the three months ended June 30, 2010, in comparison to a net loss of $52.4 million ($0.12 per share) for the three months ended June 30, 2009 and net income of $25.2 million ($0.06 per share diluted) for the three months ended March 31, 2010.The Company has adopted International Financial Reporting Standards (“IFRS”), as issued by the International Accounting Standards Board, as of January 1, 2010 and, as such, the comparative periods for fiscal year 2009 have been restated under IFRS. For the six months ended June 30, 2010, the Company reported net income of $71.9 million ($0.17 per share diluted) compared to a net loss of $83.9 million ($0.19 per share) for the six months ended June 30, 2009. Net sales for the three months ended June 30, 2010 increased 30% to $1.3 billion from $1.0 billion reported for the three months ended June 30, 2009 and 18% from $1.1 billion for the three months ended March 31, 2010.For the three months ended June 30, 2010 weighted average mill selling price increased 15% or $89 per ton in comparison to the three months ended June 30, 2009, and increased 9% or $59 per ton in comparison to the three months ended March 31, 2010.Finished steel shipments were 1.5 million tons for the three months ended June 30, 2010, an increase of 15% in comparison to the three months ended June 30, 2009 and a 4% increase compared to the three months ended March 31, 2010. Net sales for the six months ended June 30, 2010 increased 19% to $2.5 billion from $2.1 billion reported for the six months ended June 30, 2009.For the six months ended June 30, 2010 weighted average mill selling price was $672 per ton which was relatively flat as compared to $666 for the six months June 30, 2009.Finished steel shipments were 3.0 million tons for the six months ended June 30, 2010, an increase of 20% in comparison to the six months ended June 30, 2009. For the three months ended June 30, 2010, metal spread, the difference between mill selling prices and scrap raw material costs, was $409 per ton, a decrease of $31 per ton from the same period in 2009.The decrease in metal spread was primarily due to an increase in scrap raw material costs.Scrap raw material cost used in production for the three months ended June 30, 2010 was $292 per ton, an increase of $120 per ton compared to the three months ended June 30, 2009. For the six months ended June 30, 2010, metal spread was $392 per ton, a decrease of $89 per ton from the same period in 2009.Scrap raw material cost used in production for the six months ended June 30, 2010 was $280 per ton, an increase of $95 per ton compared to the six months ended June 30, 2009. EBITDA, as adjusted (see EBITDA section herein for an explanation of the EBITDA calculation), was $136.4 million for the three months ended June 30, 2010, compared to EBITDA of $66.0 million for the three months ended June 30, 2009 and $116.7 million for the three months ended March 31, 2010.For the six months ended June 30, 2010, EBITDA was $253.1 million compared to EBITDA of $107.8 million for the six months ended June 30, 2009. EBITDA was favorably impacted primarily by shipment volume but also by the increase in earnings from joint ventures for the three and six months ended June 30, 2010 as compared to prior year comparative periods.Income from joint ventures was $18.1 million for the three months ended June 30, 2010, an increase of $23.3 million and $10.4 million from the three months ended June 30, 2009 and March 31, 2010, respectively.Income from joint ventures increased $41.3 million for the first half of 2010 as compared to the first half of 2009.Additionally, as a result of the significant increase in the Company’s stock price during the second quarter of 2010, EBITDA includes an unfavorable non-cash stock compensation charge of $9.3 million and $10.2 million for the three and six months ended June 30, 2010, respectively, which represents an increase of $8.4 million when comparing the first and second quarter of 2010. At June 30, 2010, the Company had $540.3 million of cash and short-term investments, a decrease of $116.0 million from December 31, 2009.This decline was primarily the result of the Company’s pension contributions, interest payments and increased investment in working capital.In addition to its cash and short-term investments, the Company had approximately $498.4 million available under secured credit facilities which resulted in a total liquidity position over $1.0 billion at June 30, 2010. As of June 30, 2010, the Company had 433,745,489 common shares outstanding. CEO Comments Mario Longhi, President and CEO of Gerdau Ameristeel, commented: ”Our ability to manage costs and maximize efficiency throughout our operations, along with the gradual improvement in business fundamentals, was clearly reflected in our second quarter EBITDA results. Looking toward the second half of 2010, we remain cautious as unemployment continues to be high and the overall economy remains fragile.We will continue to work closely with our customers and monitor our end markets to ensure that we maximize the opportunities presented to us as well as leverage our business systems and network of mini-mills to optimize productivity and remain globally competitive.” IFRS Conversion As previously mentioned, the Company’s Consolidated Financial Statements have been prepared under IFRS.The Company previously prepared its Consolidated Financial Statements under generally accepted accounting principles in the United States (“US GAAP”).In accordance with IFRS 1, First-Time Adoption of International Financial Reporting Standards, the Company’s IFRS transition date was January 1, 2009 and the Company prepared its opening IFRS balance sheet as of that date.The Company has restated its comparative periods under IFRS and the Company’s quarterly and annual filings will contain reconciliations between IFRS and previously reported amounts under US GAAP for 2009. Forward Looking Statements In this press release, “Gerdau Ameristeel” and “Company” refer to Gerdau Ameristeel Corporation and its subsidiaries and 50%-owned joint ventures.Certain statements in this press release, including, without limitation, the section entitled “CEO Comments” constitute forward-looking statements.Such statements describe the Company’s assumptions, beliefs and expectations with respect to its operations, future financial results, business strategies and growth and expansion plans can often be identified by the words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” and other words and terms of similar meaning.The Company cautions readers that forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those currently projected by the Company.In addition to those noted in the statements themselves, any number of factors could affect actual results, including, without limitation: Excess global steel industry capacity and the availability of competitive substitute materials; the cyclical nature of the steel industry and the industries served by the Company and economic conditions in North America and worldwide; increases in the cost of steel scrap, energy and other raw materials; steel imports and trade regulations; a change in China’s steelmaking capacity or slowdown in China’s steel consumption; the Company’s participation in the consolidation of the steel industry; the substantial capital investment and similar expenditures required in the Company’s business; unexpected equipment failures and plant interruptions or outages; the Company’s level of indebtedness; the cost of compliance with environmental and occupational health and safety laws; the enactment of laws intended to reduce greenhouse gases and other air emissions; the Company’s ability to fund its pension plans; the ability to renegotiate collective bargaining agreements and avoid labor disruptions; the Company’s ability to successfully implement a new enterprise resource planning system; currency exchange rate fluctuations; actions or potential actions taken by the Company’s principal stockholder, Gerdau S.A.; the liquidity of the Company’s long-term investments, including investments in auction rate securities; and the Company’s reliance on its 50% owned joint ventures that it does not control. Any forward-looking statements in this press release are based on current information as of the date of this press release and the Company does not undertake any obligation to update any forward-looking statements to reflect new information, future developments or events, except as required by law. Notice of Conference Call Gerdau Ameristeel invites you to listen to a live broadcast of its second quarter conference call on Thursday, August 5, 2010, at 2:30 pm EST.The call will be hosted by Mario Longhi, President and CEO, and Barbara Smith, VP and CFO, and can be accessed via our Web site at www.gerdauameristeel.com or by calling 1-888-231-8191 (1-647-427-7450 if outside the United States) and using the reference number 90661223.Web cast attendees are welcome to listen to the conference in real-time or on-demand at your convenience. 2 About Gerdau Ameristeel Gerdau Ameristeel is the second largest mini-mill steel producer in North America, with annual manufacturing capacity of approximately 10 million metric tons of mill finished steel products.Through its vertically integrated network of mini-mills, scrap recycling facilities and downstream operations, Gerdau Ameristeel serves customers throughout the United States and Canada.The Company’s products are generally sold to steel service centers, steel fabricators, or directly to original equipment manufacturers for use in a variety of industries, including non-residential, infrastructure, commercial, industrial and residential construction, metal building, manufacturing, automotive, mining, cellular and electrical transmission and equipment manufacturing.Gerdau Ameristeel’s majority shareholder is Gerdau S.A. For more information please contact: Mario Longhi Barbara R. Smith President and Chief Executive Officer Vice President and Chief Financial Officer Gerdau Ameristeel Gerdau Ameristeel (813) 207-2346 (813) 319-4324 mlonghi@gerdauameristeel.com basmith@gerdauameristeel.com 3 GERDAU AMERISTEEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (US$ in thousands, except earnings per share data) (Unaudited) ` Three Months Ended Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 NET SALES $ Cost of sales ) GROSS PROFIT OPERATING EXPENSES Selling, general and administrative expenses Facility closure costs - - Other operating (income) expense, net ) ) ) INCOME (LOSS) FROM OPERATIONS ) ) INCOME (LOSS) FROM 50% OWNED JOINT VENTURES ) ) INCOME (LOSS) BEFORE FINANCE COSTS, NET AND INCOME TAXES ) ) FINANCE COSTS, NET Interest income ) Interest expense - non-affiliated Interest expense - affiliated - - Gain on redeemable noncontrolling interest ) Foreign exchange (gain) loss, net ) ) Realized gain on investments - - ) - INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE (BENEFIT) ) 26 ) NET INCOME (LOSS) ) ) NET INCOME (LOSS) ATTRIBUTABLE TO: Equity holders of the Company $ $ ) $ $ ) Noncontrolling interest ) ) ) $ $ ) $ $ ) EARNINGS PER SHARE ATTRIBUTABLE TO EQUITY HOLDERS OF THE COMPANY Basic earnings (loss) per share $ $ ) $ $ ) Diluted earnings (loss) per share $ $ ) $ $ ) 4 GERDAU AMERISTEEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (US$ in thousands) (Unaudited) June 30, December 31, January 1, ASSETS Current assets Cash and cash equivalents $ $ $ Restricted cash - Short-term investments Trade accounts receivable, net Inventories Costs and estimated earnings in excess of billingson uncompleted contracts Income taxes receivable Other current assets Total current assets Non-current assets Investments in 50% owned joint ventures Long-term investments Property, plant and equipment, net Goodwill Other intangible assets, net Deferred tax assets - Other non-current assets Total non-current assets TOTAL ASSETS $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Trade accounts payable and accrued liabilities $ $ $ Accrued salaries, wages and employee benefits Accrued interest - non-affiliated Accrued interest - affiliated - Provisions Short-term debt - non-affiliated Billings in excess of costs and estimated earnings onuncompleted contracts Other current liabilities Total current liabilities Non-current liabilities Long-term debt - non-affiliated Long-term debt - affiliated - Retirement benefit obligations Deferred tax liabilities Redeemable noncontrolling interest Provisions Other non-current liabilities Total non-current liabilities TOTAL LIABILITIES Shareholders' equity Capital Retained earnings Other comprehensive income ) Equity attributable to equity holders of the Company Equity attributable to noncontrolling interest TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ $ 5 GERDAU AMERISTEEL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (US$ in thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Cash flows from operating activities Net income (loss) $ $ ) $ $ ) Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Depreciation Amortization of intangibles Income tax expense (benefit) ) 26 ) Interest expense - non-affiliated Interest expense - affiliated - - Gain on redeemable noncontrolling interest ) Loss on disposition of property, plant and equipment (Income) loss from 50% owned joint ventures ) ) Distributions from 50% owned joint ventures - Stock compensation expense Realized gain on investments - - ) - Facility closure costs - - Writedown of inventory - - Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Other assets ) ) Liabilities ) ) ) Cash (used in) provided by operating activities ) ) Income tax (paid) refund ) ) Interest paid ) Net cash (used in) provided by operating activities ) ) Cash flows from investing activities Purchases of property, plant and equipment ) Proceeds from disposition of property, plant and Change in restricted cash (4
